          Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


JANE DOE 1000,

            Plaintiff,                              CASE NO:


v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN,


            Defendants.

_____________________________________


                                  COMPLAINT




                                              BOIES SCHILLER FLEXNER LLP




                                        1
             Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 2 of 14



       Plaintiff Jane Doe 1000, by her attorneys Boies Schiller Flexner LLP, for her Complaint

against Defendants, Darren K. Indyke and Richard D. Kahn in their capacities as the executors of

the Estate of Jeffrey Edward Epstein (“Epstein”), avers upon personal knowledge as to her own

acts and status and upon information and belief and to all other matters as follows:

                                  NATURE OF THE ACTION

1.     This suit arises out of Jeffrey Epstein’s sexual abuse of Plaintiff.

2.     Jane Doe 1000 was sexually trafficked by Epstein as part of his organized ring of

procuring young and underage girls for sex. One of Epstein’s co-conspirators contacted Jane

Doe after a modeling appearance and arranged to have Jane Doe meet Epstein under the false

pretense that he was involved in the modeling industry and wanted to interview her about

opportunities. Rather than help her with her modeling career, Epstein manipulated and

intimidated Jane Doe and subjected her to years of sexual abuse in his New York mansion.

3.     Epstein’s trafficking scheme involved recruiting young females by making false promises

and using his wealth, power and threats to intimidate the females into submission to his

demands. This same pattern was repeated numerous times with numerous young women.

4.     As United States District Judge Kenneth Marra found, “From between about 1999 and

2007, Jeffrey Epstein sexually abused more than 30 minor girls . . . at his mansion in Palm Beach

Florida, and elsewhere in the United States and overseas. . . . In addition to his own sexual abuse

of the victims, Epstein directed other persons to abuse the girls sexually. Epstein used paid

employees to find and bring minor girls to him. Epstein worked in concert with others to obtain

minors not only for his own sexual gratification, but also for the sexual gratification of others.”

Doe 1 v. United States, 359 F. Supp. 3d 1201, 1204 (S.D. Fla. 2019) (internal citations omitted).




                                                  2
             Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 3 of 14



5.     Epstein organized this sex trafficking network to obtain hundreds of young females for

himself for sex, and also lent these females out to other powerful and wealthy individuals to be

sexually abused.

6.     Epstein conspired with others and hired staff to maintain and keep secret this network of

sexual abuse for years, which sprawled throughout Epstein’s residences in New York, Florida,

New Mexico, the United States Virgin Islands, and Paris. Epstein’s preference was to have three

different young females a day for his sexual pleasure.

7.       Despite his significant criminal activity, in 2008 Epstein received a shockingly minimal

charge pleading guilty to a single Florida state law charge of procuring a minor for prostitution

and a non-prosecution agreement (a “NPA”) with the U.S. Attorney for the Southern District of

Florida. Unknown to the public and the victims at the time, Epstein’s lawyers were pressuring

the Government to commit to the NPA without informing the victims. Epstein’s multiple

victims were kept in the dark and told to be “patient” while Epstein’s lawyers worked to protect

him and other potential co-conspirators from prosecution. Epstein served one year in jail, but

was afforded the privilege of being able to leave the jail to go to work for twelve hours per day,

six days per week.

8.     The NPA allowed Epstein to escape proportionate punishment for his actions and to

continue operating his sex trafficking enterprise with liberty.

9.     A few years later, Epstein flippantly referred to his sexual abuse of multiple minors, and

the slap on the wrist he had received for it, in a 2011 interview with the New York Post:

“Billionaire pervert Jeffrey Epstein is back in New York City – and making wisecracks about his

just-ended jail stint for having sex with an underage girl. ‘I am not a sexual predator, I’m an

offender,’ the financier told The Post yesterday. ‘It’s the difference between a murderer and a

                                                 3
             Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 4 of 14



person who steals a bagel,’ said Epstein.” Amber Sutherland, Billionaire Jeffrey Epstein: I’m a

Sex Offender Not a Predator, N.Y. Post (Feb. 25, 2011),

https://nypost.com/2011/02/25/billionaire-jeffrey-epstein-im-a-sex-offender-not-a-predator/.

10.    In August 2018, just one year before his death, Epstein told a New York Times reporter

“that criminalizing sex with teenage girls was a cultural aberration and that at times in history it

was perfectly acceptable.” James B. Stewart, The Day Jeffrey Epstein Told Me He Had Dirt on

Powerful People, N.Y. Times (Aug. 12, 2019),

https://www.nytimes.com/2019/08/12/business/jeffrey-epstein-interview.html.

11.    When Plaintiff was a young woman, Epstein added her to his long list of victims by

committing sexual assault and battery against her. As such, Epstein is responsible for battery

and intentional infliction of emotional distress pursuant to New York common law. The damage

to Plaintiff has been severe and lasting.

12.    This action has been timely filed pursuant to N.Y. C.P.L.R. § 215(8)(a), which provides

that a plaintiff shall have at least one year from the termination of a criminal action against the

same defendant to commence an action with respect to the event or occurrence from which the

criminal action arose. A criminal action against Epstein with respect to the same sex trafficking

enterprise from which Plaintiff’s claims arise was terminated on August 29, 2019.

13.    This action has also been timely filed pursuant to N.Y. C.P.L.R. § 213-C, which provides

that a plaintiff shall have 20 years to file civil claims “for physical, psychological or other injury

or condition suffered by such person as a result of conduct which would constitute” certain sex

crimes under New York Penal Law Article 130. Epstein and Ghislaine Maxwell sexually

assaulted Plaintiff by forcible compulsion within 20 years of filing this Complaint, and that

sexual assault constitutes one or more sex crimes described in N.Y. C.P.L.R. § 213-C.

                                                  4
             Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 5 of 14



14.    Any statute of limitations applicable to Plaintiff’s claims, if any, is tolled due to the

continuous and active deception, duress, threats of retaliation, and other forms of misconduct that

Epstein and his co-conspirators used to silence his many victims, including Plaintiff. Epstein’s

actions deprived Plaintiff of the opportunity to commence this lawsuit before his death. Until his

death, Plaintiff feared that Epstein and his co-conspirators would harm her or her family, or ruin

her life, if she came forward.

15.    Defendants are equitably estopped from asserting a statute of limitations defense.

Allowing Defendants to do so would be unjust. Epstein and his co-conspirators intimidated each

of his victims into silence by threatening their lives and their livelihoods. They therefore

prevented Plaintiff from commencing this lawsuit before his death. By using threats, along with

his wealth and power, Epstein was able to escape punishment for his intolerable and brutal

crimes against countless young women and underage girls for the duration of his life.

                                             PARTIES

16.    Plaintiff Jane Doe 1000 is a citizen and resident of New Jersey.

17.    Defendant Darren K. Indyke is sued in his capacity as an appointed executor of the Estate

of Jeffrey E. Epstein.

18.    Defendant Richard D. Kahn is sued in his capacity as an appointed executor of the Estate

of Jeffrey E. Epstein.

                                 JURISDICTION AND VENUE

19.    Jeffrey Epstein was a citizen of the United States domiciled in the U.S. Virgin Islands at

the time of his death. Jeffrey Epstein maintained a residence in the Southern District of New

York. As the legal representatives of the Estate of Jeffrey E. Epstein, Darren K. Indyke and

Richard D. Kahn are deemed citizens of the U.S. Virgin Islands.

                                                  5
             Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 6 of 14



20.    The amount in controversy in this action exceeds the sum or value of $75,000.00

excluding interests and costs and is between citizens of different states. Accordingly, jurisdiction

is proper under 28 U.S.C. § 1332.

21.    Venue is proper in this Court as Epstein’s sexual abuse of Plaintiff began and occurred in

New York, New York, where he recruited her, physically molested her, and began grooming her

for sex in his organized sex trafficking ring.

22.    Many of the events giving rise to these causes of action occurred in the Southern District

of New York, where a substantial amount of Epstein’s property is located. Thus, venue in this

district is proper. 28 U.S.C. § 1391(b)(2).

                                  FACTUAL ALLEGATIONS

A.     Epstein’s Sex Trafficking Enterprise

23.     Jeffrey Epstein was widely renowned as a billionaire who used his vast connections to

powerful individuals, and seemingly unlimited wealth and resources, to create a web of

transcontinental sex trafficking that served himself, his coconspirators, and some of the most

powerful people in the world.

24.    Epstein owned multiple residences and frequently travelled between them, including at 9

East 71st Street, New York, New York 10021, where the illegal sexual crimes against Plaintiff

occurred. Epstein conservatively valued his New York townhome at $55,931,000.00. Epstein

conservatively valued his ranch at 49 Zorro Ranch Road, Stanley, New Mexico 87056, at

$17,246,208.00. In addition, Epstein owned residences in the Virgin Islands, Florida, France,

and even on his own island, Great St. James Island, where his transcontinental sex trafficking of

hundreds of young girls servicing him, his co-conspirators, and wealthy and powerful individuals

around the world occurred.

                                                 6
            Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 7 of 14



25.    The allegations herein concern Epstein’s tortious acts against Plaintiff while in New

York, where Epstein was staying at his mansion.

26.    At all times material to this cause of action, Jeffrey Epstein utilized his seemingly

unlimited power, wealth, and resources, as well as his deep connections to powerful and

politically connected individuals to intimidate and manipulate his victims of sexual abuse.

27.    Epstein and his co-conspirators had perfected a scheme for manipulation and abuse of

young females. As part of the scheme, a female “recruiter” would approach a young female and

strike up a conversation in an effort to quickly learn about the young female’s background and

any vulnerabilities they could expose. The recruiter would then manipulate the young female

into coming back to one of Epstein’s residences by offering the young female something she

needed. At times the recruiter’s lure would be a modeling opportunity, money for education,

help for the young female’s family, and a whole host of other related offers depending on their

target’s situation. Once in the residence, the recruiter and Epstein would work in concert to

impress and intimidate the young female with displays of vast wealth, including having

employees that were butlers and maids formally dressed around the house. They would also

strategically place photographs of very powerful political and social figures amongst

photographs and art displaying nude females in an effort to normalize the sexual abuse. They

would also normalize the sexual abuse by placing a massage table and spa related products

around the massage area in an effort to legitimize the area where the abuse was set to occur.

Once abused, Epstein and his co-conspirators continued to manipulate the victims, using their

financial power, promises, and threats to ensure that the victim returned as directed and remained

compliant with their demands.




                                                 7
              Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 8 of 14



B.       The Arrest, Prosecution, and Death of Epstein

28.      The sexual trafficking ring described herein started at least as early as 1995 and

continued up until at least July 2, 2019, when the U.S. Attorney’s Office for the Southern District

of New York (“SDNY”) charged Epstein with sex trafficking conspiracy and sex trafficking in

violation of 18 U.S.C. § 1591. He was arrested on July 8, 2019, pursuant to the SDNY’s Sealed

Two Count Indictment, which is attached as Exhibit A.

29.      The Indictment described Epstein’s conduct and his abuse and trafficking of females in

the same trafficking operation he used to abuse and traffic Plaintiff.

30.      Epstein’s last will and testament (the “Will”) was executed on August 8, 2019, at the

Metropolitan Correctional Center. The witnesses were Mariel Colón Miró and Gulnora Tali. The

Will included affidavits from Darren K. Indyke and Richard D. Kahn, in which they swear an

“Oath of Willingness to Serve as Executor and Appointment of Local Counsel.”

31.      Epstein was found dead in his cell at the Metropolitan Correctional Center on August 10,

2019.

32.      Epstein’s last will and testament was filed on August 15, 2019, in the Probate Division of

the Superior Court of the Virgin Islands.

33.      Darren K. Indyke and Richard D. Kahn filed a Certificate of Trust in the Superior Court

of the Virgin Islands for Epstein’s 1953 Trust on August 26, 2019. See Certificate of Trust, In

the Matter of the Estate of Jeffrey E. Epstein, Probate No. ST-19-PB-80 (Super. Ct. V.I. Aug. 26,

2019).

34.      Epstein’s will was entered into probate on September 6, 2019, and the Superior Court of

the Virgin Islands accordingly authorized Darren K. Indyke and Richard D. Kahn to administer

Epstein’s estate. See Order for Probate, In the Matter of the Estate of Jeffrey E. Epstein, Probate


                                                  8
            Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 9 of 14



No. ST-19-PB-80 (Super. Ct. V.I. Sept. 6, 2019); Letters Testamentary, In the Matter of the

Estate of Jeffrey E. Epstein, Probate No. ST-19-PB-80 (Super. Ct. V.I. Sept. 6, 2019).

35.    The Will’s first article directs Epstein’s executors “to pay from my estate all expenses of

my last illness, my funeral and burial expenses, the administration expenses of my estate and all

of my debts duly proven and allowed against my estate.” The Will further directs that “after the

payments and distributions provided in Article FIRST,” Epstein “give[s] all of my property, real

and personal, wherever situated…to the then acting Trustees of The 1953 Trust.”

36.    Following Epstein’s death, SDNY submitted a proposed nolle prosequi order in the

criminal matter against him because it was required by law to do so after Epstein was deceased.

On August 29, 2019, U.S. District Judge Richard Berman formally dismissed SDNY’s

indictment against Epstein, terminating the criminal action against him. Plaintiff’s claims are

therefore timely under N.Y. C.P.L.R. § 215(8)(a).

C.     Jane Doe 1000

37.    Jane Doe 1000 grew up in extreme poverty. At various times throughout her childhood,

her mother had been homeless. Jane Doe was unable to enroll in high school because she did not

have a residence and often lived without running water or electricity.

38.    In late 1999, Jane Doe made a modeling appearance. A man called her and told her that

Jeffrey Epstein had connections to various modeling jobs and asked her if she would like to meet

with Epstein to discuss opportunities. The opportunity sounded enticing to Jane Doe, so she

agreed and met Epstein at his New York City mansion on 71st Street.

39.    Upon meeting Jane Doe, Epstein offered her a position modeling with Victoria’s Secret, a

lingerie retailer. He explained that he was friends with Les Wexner, the chief executive of




                                                9
            Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 10 of 14



Victoria’s Secret’s parent company. Epstein reiterated his connection to Victoria’s Secret each

time he saw and spoke with Jane Doe.

40.    Eventually, Epstein moved Jane Doe into his apartment building on 66th Street, where he

housed other models and young women that he sexually abused, so that he could have complete

control over her life. Her relationship with Epstein quickly turned into one of sexual abuse.

Ghislaine Maxwell, one of Epstein’s main “recruiters,” along with additional unidentified

co-conspirators, would call Jane Doe and direct her to go to Epstein’s mansion to give him a

massage. The massages quickly escalated into Epstein forcing himself on Jane Doe against her

will and engaging in one or more sex act with her for his own sexual gratification. Jane Doe was

terrified of Epstein, who repeatedly threatened her and made representations about his wealth,

power, and connections.

41.    During Jane Doe’s time with Epstein, he forced her to give him sexual massages and

made her use sex toys.

42.    Epstein also flew Jane Doe to his residence in Palm Beach, Florida, where she was also

forced to give Epstein sexual massages.

43.    On one occasion, Epstein forced Jane Doe to meet with a lawyer, even though she did not

express any need for a lawyer to Epstein. The lawyer she met with was a prominent attorney and

a law professor who was described to Jane Doe as Epstein’s close friend and lawyer. The

lawyer appeared to be interviewing her, asking personal questions about her family’s financial

situation. The meeting had no legal purpose, and Epstein later used the information that the

lawyer had obtained through his meeting with Jane Doe to intimidate her and to keep her

compliant in his sex-trafficking scheme.




                                                10
            Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 11 of 14



44.    Epstein made very clear to Jane Doe that he was incredibly wealthy, powerful and

regularly in contact with world leaders. In fact, in his New York mansion he had photographs

displayed of significant political figures to ensure that any young female entering the home

would know that he had extensive government connections. Epstein was not to be disobeyed and

he made clear by his words and actions that there would be consequences if Jane Doe did not

comply with his demands.

45.    Epstein constantly promised Jane Doe modeling opportunities with Victoria’s Secret each

time she saw him. He continued to make that promise for years, up until the last time Jane Doe

saw Epstein.

46.    One day, Epstein had someone call Jane Doe to his mansion. When Jane Doe arrived,

Maxwell was waiting for her and led her upstairs to Epstein’s master bedroom. When they got to

the bedroom, sex toys were laid out on the bed. Epstein and Maxwell proceeded to sexually

assault Jane Doe simultaneously and by forcible compulsion. Maxwell forcibly penetrated Jane

Doe with a sex toy. She was horrified and terrified by the experience and knew she had to try to

get away from Epstein even though she risked harm to herself by disobeying Epstein. She

proceeded to move out of the 66th Street apartment building and, having nowhere else to go,

found shelter at the Salvation Army housing facility.

47.    Jane Doe was deeply affected by her harrowing experiences at the hands of Epstein. She

suffers extreme emotional distress from an experience that has affected her for her entire life.

48.    Epstein’s sexual assault and battery of Jane Doe continues to cause her significant

distress and harm.




                                                11
            Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 12 of 14



                                  FIRST CAUSE OF ACTION

                                              (Battery)

49.     Plaintiff repeats and re-alleges the allegations stated above in paragraphs 1–48 as if fully

set forth herein.

50.     Epstein intentionally committed battery by sexually assaulting Plaintiff when she was a

young woman. As described above, on multiple occasions, Epstein intentionally sexually

assaulted and touched Plaintiff in an offensive and sexual manner without her consent.

51.     Epstein’s actions constitute sexual offenses as defined in New York Penal Law Article

130, including but not limited to Article 130.35, inasmuch as Epstein and Maxwell sexually

assaulted Plaintiff by forcible compulsion within 20 years of filing this Complaint. See N.Y.

C.P.L.R. § 213-C.

52.     A criminal action against Epstein with respect to the same sex trafficking enterprise from

which Plaintiff’s first cause of action arises was terminated on August 29, 2019, less than one

year prior to the filing of this Complaint. See N.Y. C.P.L.R. § 215(8)(a).

53.     As a direct and proximate result of Epstein’s conduct, Plaintiff has in the past and will in

the future continue to suffer extreme emotional distress, humiliation, fear, psychological trauma,

loss of dignity and self-esteem, and invasion of her privacy.

                                 SECOND CAUSE OF ACTION

                          (Intentional Infliction of Emotional Distress)

54.     Plaintiff repeats and re-alleges the allegations stated above in paragraphs 1–48 as if fully

set forth herein.

55.     As a direct result of these allegations as stated, Epstein committed intentional infliction of

emotional distress against Plaintiff.


                                                 12
              Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 13 of 14



56.    Epstein’s actions, described above, constitute extreme and outrageous conduct that

shocks the conscience. Epstein’s plan to recruit, entice, and assault Plaintiff on multiple

occasions goes beyond all possible bounds of decency and is intolerable in a civilized

community.

57.    Epstein knew or disregarded the substantial likelihood that these actions would cause

Plaintiff severe emotional distress.

58.    A criminal action against Epstein with respect to the same sex trafficking enterprise from

which Plaintiff’s second cause of action arises was terminated on August 29, 2019, less than one

year prior to the filing of this Complaint. See N.Y. C.P.L.R. § 215(8)(a).

59.    As a direct and proximate result of Epstein’s conduct, Plaintiff has in the past and will in

the future continue to suffer extreme emotional distress, humiliation, fear, psychological trauma,

loss of dignity and self-esteem, and invasion of her privacy.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants, awarding

compensatory, consequential, exemplary, and punitive damages in an amount to be determined at

trial; costs of suit; attorneys’ fees; and such other and further relief as the Court may deem just

and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all causes of action asserted within this

pleading.




                                                 13
          Case 1:19-cv-10577 Document 1 Filed 11/14/19 Page 14 of 14



Dated: November 14, 2019.


                                           /s/ Joshua I. Schiller

                                           David Boies
                                           BOIES SCHILLER FLEXNER LLP
                                           333 Main Street
                                           Armonk, NY 10504
                                           (914) 749-8200

                                           Joshua I. Schiller
                                           BOIES SCHILLER FLEXNER LLP
                                           55 Hudson Yards
                                           New York, NY 10001
                                           (212) 446-2300

                                           Sigrid McCawley
                                           (Pro Hac Vice Pending)
                                           BOIES SCHILLER FLEXNER LLP
                                           401 E. Las Olas Blvd., Suite 1200
                                           Ft. Lauderdale, FL 33301
                                           (954) 356-0011




                                      14
